PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Li Zhijian
Application No. 17/486,988
Filed: 28 Sep 2021
For: MASSAGE APPARATUS SYSTEM
Docket No. Li-011.3
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed June 9, 2022. This is also a decision on the petition to revive under 37 CFR 1.137(a), filed August 13, 2022.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.

The instant application became abandoned for failure to timely file a proper reply to the Notice to File Corrected Application Papers, mailed October 8, 2021. This Notice set an extendable period for reply of two months for Applicant to submit a replacement drawing for Figure 12. The Office mailed a Notice of Abandonment on June 9, 2022.

Petition under 37 CFR 1.181

With the instant petition, Petitioner argues that she timely filed a replacement drawing for Figure 12 on October 8, 2021, the same day the Notice to File Corrected Application Papers was mailed. However, a review of that drawing reveals that it was not labelled. Pursuant to 37 CFR 1.121(d), any replacement sheet of drawings must be labelled as “Replacement Sheet”. See also 37 CFR 1.84(c). As such, the holding of abandonment was proper and will not be withdrawn.

Petition under 37 CFR 1.137(a)

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.

The instant petition does not meet requirement (1) above. Although Petitioner has submitted a replacement drawing sheet with the instant petition, it is not labelled “Replacement Sheet” as required by 37 CFR 1.121(d) and 37 CFR 1.84(c).

Accordingly, on renewed petition, Petitioner must submit a properly labelled replacement drawing sheet. No additional petition fee is due on renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web or Patent Center
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions